Citation Nr: 1233865	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-19 747	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for chronic obstructive pulmonary disease, to include as due to exposure to Agent Orange and asbestos.  

3.  Whether new and material evidence has been presented to reopen a claim of service connection for asbestosis, to include as due to exposure to Agent Orange and asbestos.  

4.  Whether new and material evidence has been presented to reopen a claim of service connection for emphysema, to include as due to exposure to Agent Orange and asbestos.  

5.  Entitlement to service connection for a lumbosacral spine disability, to include strain and degenerative disc disease.  

6.  Entitlement to a rating higher than 20 percent for residuals of a fracture of the left humerus.  


7.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the left clavicle.  
REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 1996 decision, the Board denied the claim of service connection for arthritis of the back.  Although containing references to the Veteran's spine condition dating back to a time contemporaneous with service, that decision addressed whether arthritis of the back was related to an alleged injury in service.  In the present appeal, the Veteran's assertions are more global and incorporate lumbosacral strain, and the medical records indicate the presence of degenerative disc disease.  Therefore, the Board will address the claim of service connection for a lumbosacral spine disability on a direct basis, rather than as one to reopen a previously denied claim for a back disability.  





The reopened claims of service connection for posttraumatic stress disorder, chronic obstructive pulmonary disease, asbestosis, and emphysema, and the claim of service connection for a lumbosacral spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in March 2000, the RO denied the claim of service connection for emphysema; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in March 2000, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record at the time.

2.  The additional evidence presented since the rating decision in March 2000 by the RO, denying service connection for emphysema, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In a rating decision in November 2004, the RO confirmed the previous denial of the claims of service connection for posttraumatic stress disorder, chronic obstructive pulmonary disease, and asbestosis; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in November 2004, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record at the time.

4.  The additional evidence presented since the rating decision in November 2004 by the RO, confirming the denials of service connection for posttraumatic stress disorder, chronic obstructive pulmonary disease, and asbestosis, relates to an unestablished fact necessary to substantiate the claims of service connection.




5.  The service-connected residuals of a fracture of the left humerus are manifested by complaints of pain; clinical findings including X-ray evidence demonstrate a healed fracture without objective residuals.  

6.  The service-connected residuals of a fracture of the left clavicle are manifested by complaints of pain and stiffness; clinical findings show limitation of motion of the shoulder (flexion to 90 degrees with pain beginning at 70 degrees, abduction to 80 degrees with pain beginning at 40 degrees, and external and internal rotation to 60 degrees each), malalignment, early osteoarthritis, biceps circumference of 30 cm. on the left (equivalent to that on the right), and diminished grip strength of 40 lbs. on the left (as compared to 60 lbs. on the right); there was no evidence of nonunion or dislocation of the clavicle and no evidence of ankylosis of the scapulohumeral articulation. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

2.  New and material evidence has been presented to reopen the claim of service connection for chronic obstructive pulmonary disease, to include as due to exposure to Agent Orange and asbestos.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  New and material evidence has been presented to reopen the claim of service connection for asbestosis, to include as due to exposure to Agent Orange and asbestos.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).




4.  New and material evidence has been presented to reopen the claim of service connection for emphysema, to include as due to exposure to Agent Orange and asbestos.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

5.  The criteria for a rating higher than 20 percent for residuals of a fracture of the left humerus have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5202 (2011). 

6.  The criteria for a 20 percent rating, and no higher, for residuals of a fracture of the left clavicle have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In regard to the applications to reopen the claims of service connection for posttraumatic stress disorder, chronic obstructive pulmonary disease, asbestosis, and emphysema, as the claims are favorable to the Veteran, no further action is required to comply with the VCAA.

Duty to Notify

On the claims for increase, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2007 and in April 2008.  The notice included the type of evidence to substantiate the claims of a higher rating for residuals of a fracture of the left humerus and for residuals of a fracture of the left clavicle, namely, evidence to show that the disabilities were worse and the effect on employment.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  



The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the statement of the case, dated in April 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's VA records, as well as various private treatment records identified by the Veteran, such as those from Dr. Reed, Dr. Corak, Central Florida Regional Hospital, Parrish Medical Center, and Florida Orthopedic Associates.  The Veteran himself has submitted private treatment records, such as those from Holmes Regional Medical Center, Dr. Jaffe, Dr. Paine, and Dr. Gaddipati.  He has not identified any additionally available evidence for consideration in his appeal.   

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in February 2008, to ascertain the severity of the service-connected residuals of the left humerus fracture and left clavicle fracture.  

As the examination included a review of the Veteran's medical history, a physical examination, and a description of the disability in sufficient detail to cover the rating criteria, the examination is adequate, that is, the Board can rely on the examination to make a fully informed decision on the claims.  There is no evidence in the record dated subsequent to the VA examination that shows a material change to warrant a reexamination of the Veteran's left humerus or left clavicle disabilities.  38 C.F.R. § 3.327(a). 





As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Posttraumatic Stress Disorder 
and Pulmonary disease Claims

Procedural History and Evidence Previously Considered

In a rating decision in March 2000, the RO denied service connection for posttraumatic stress disorder, stating that new and material evidence had not been received to reopen the claim.  Also in the rating decision, the RO denied service connection for chronic obstructive pulmonary disease, asbestosis, and emphysema on the basis that the conditions did not have onset in service and were not aggravated or caused by service.  

In a letter, dated in March 2000, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  As the Veteran did not indicate his disagreement, the rating decision by the RO in March 2000 became final by operation of law, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

Then, in a rating decision in November 2004, the RO denied service connection for posttraumatic stress disorder, chronic obstructive pulmonary disease, and asbestosis on the basis that new and material evidence had not been received to reopen the claims.  



The RO stated that the evidence submitted did not relate to an unestablished fact necessary to substantiate the claims and did not raise a reasonable possibility of substantiating the claims.  As for posttraumatic stress disorder, the RO stated that the evidence continued to be inadequate to establish that a stressful experience occurred.  Regarding chronic obstructive pulmonary disease, the evidence showed a diagnosis of the condition without any nexus to service.  Regarding asbestosis, the evidence indicates that he had a minimal probability of asbestos exposure based on service personnel records but medical records indicated only interstitial lung disease.   

In a letter, dated in November 2004, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  As the Veteran did not indicate his disagreement, the rating decision by the RO in November 2004 became final by operation of law, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

With regard to the claims of service connection for posttraumatic stress disorder, chronic obstructive pulmonary disease, and asbestosis, the evidence of record at the time of the last final rating decision in November 2004 consisted of service records, post-service private and VA records, records from the Social Security Administration, and statements of the Veteran.  

The service records showed the Veteran served in the Navy and was treated for complaints of cough in March 1964 and June 1964, when he was diagnosed with acute bronchitis.  On military physical examinations, his lungs were normal, including at the time of a separation examination in April 1967 and at the time of a Naval Reserve examination in December 1968.  He was also psychiatrically normal on the April 1967 examination, but on the December 1968 examination, it was noted that he was an alcoholic and nervous.  



After service, VA records show that the Veteran was hospitalized numerous times for mental impairments, beginning in May 1967 when he was diagnosed with passive-aggressive personality disorder and severe alcoholism.  

A private chest X-ray in August 1983 showed the lungs to be clear. 

VA hospitalization records in July 1996 indicated diagnoses of depressive disorder and posttraumatic stress disorder by history.  A clinical record from Dr. David in September 1996 indicated an assessment of chronic obstructive airway disease with associated asbestosis.  Other private records dated in 1996 document the Veteran's tobacco abuse, and in January 1996 it was noted that the Veteran's tobacco abuse accounted for much of his respiratory symptoms.  On a VA psychiatric examination in November 1996, the diagnosis was depression and the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  In a December 1997 statement, Dr. Dienst indicated that the Veteran suffered from multiple medical problems including chronic obstructive pulmonary disease, chemical exposures to Agent Orange in Vietnam, and significant asbestos exposure, and that the Veteran required a home nebulizer.  VA chest X-ray in January 1999 indicated nonspecific interstitial lung disease.  

On an October 2000 independent pulmonary medical evaluation, Dr. Mezey indicated that the Veteran had evidence for pulmonary asbestosis and asbestos-related pleural disease, associated with a history of significant exposure to asbestos.  Records of Dr. Joseph, dated from 2002 to 2004, indicated that the Veteran was followed for chronic obstructive pulmonary disease.  Records of Dr. Ahuja, dated in 2003 and 2004, indicated diagnoses of chronic obstructive pulmonary disease, asbestos related pleural plaques on prior chest X-ray, and possible asbestos related interstitial lung disease.  Private pulmonary function tests in 2003 noted the Veteran's tobacco abuse, chronic obstructive pulmonary disease, and history of asbestos exposure.  




In statements, the Veteran claimed that he was diagnosed with posttraumatic stress disorder, chronic obstructive pulmonary disease, and asbestosis, and that he had exposure to Agent Orange, which was related to his lung diseases.  He also described his exposure to asbestos aboard the USS Stark County and the USS Bellatrix.  Additionally, he reported the in-service stressor of escorting the bodies of soldiers, who were burned in a fire aboard an aircraft carrier off the coast of Vietnam in 1965, when they were transferred to Clark Air Force Base.  He claimed that he was tasked with opening the body bags to ensure that each of the bodies contained identification tags.  

With regard to the claim of service connection for emphysema, the evidence of record at the time of the last final rating decision in March 2000 consisted of service records, post-service private and VA records, records from the Social Security Administration, and statements of the Veteran.  The service records showed the Veteran served in the Navy and was treated for complaints of cough in March 1964 and June 1964, when he was diagnosed with acute bronchitis.  On military physical examinations, his lungs were normal, including at the time of a separation examination in April 1967 and at the time of a Naval Reserve examination in December 1968.  After service, a VA chest X-ray in January 1999 indicated nonspecific interstitial lung disease.  In a December 1997 statement, Dr. Dienst indicated that the Veteran suffered from multiple medical problems including chemical exposures to Agent Orange in Vietnam and significant asbestos exposure, and that he required a home nebulizer.  In statements, the Veteran claimed that he was diagnosed with emphysema and that he had exposure to Agent Orange, which was related to his lung diseases.  

Current Claims to Reopen

As the unappealed rating decisions in March 2000 and November 2004 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108.



As the Veteran's application to reopen the claims was received in April 2007, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The additional pertinent evidence presented since the rating decisions in March 2000 regarding the emphysema claim, and in November 2004 regarding the posttraumatic stress disorder, chronic obstructive pulmonary disease, and asbestosis claims, includes VA and private records and statements of the Veteran.

Analysis

With regard to the application to reopen a claim of service connection for emphysema, the additional VA and private medical records document continuing pulmonary symptoms, usually diagnosed as chronic obstructive pulmonary disease.  However, of note is a statement of Dr. Gilliard, dated in December 2007, in which he indicated that he has followed the Veteran for some time and that X-rays have defined asbestos plaquing emphysematous changes.  He referenced the Veteran's history of exposure to asbestos, Agent Orange, and lead, and stated that the Veteran would require frequent follow up due to his various exposures, all of which can cause a significant lung disease.  


In statements, the Veteran maintains that his exposures to toxic materials has resulted in his lung problems.  This evidence is new and material because it relates to the unestablished fact necessary to substantiate that emphysema as a chronic lung disease appears to be present and that the condition may be related to exposures to asbestos and/or Agent Orange in service.  As this evidence is new and material, the claim of service connection for emphysema, to include as due to exposure to Agent Orange and asbestos, is reopened.

With regard to the application to reopen claims of service connection for chronic obstructive pulmonary disease and asbestosis, Dr. Gilliard's statement of December 2007 also diagnosed the Veteran with chronic obstructive pulmonary disease, and he stated that the Veteran's history of exposure to asbestos, Agent Orange, and lead could all cause significant lung disease.  Additionally, private chest X-rays in June 2008 indicate that the Veteran had chronic obstructive pulmonary disease and interstitial fibrosis.  Given that asbestosis is an interstitial fibrosis from inhaled asbestos, and given that the Veteran's military occupational specialty was a boatswain mate, determined to have a probability of minimal asbestos exposure, this evidence is not insignificant.  

In sum, the evidence received since the November 2004 rating decision is new and material because it relates to the unestablished fact necessary to substantiate that chronic obstructive pulmonary disease and asbestosis are conditions that may be related to exposures to asbestos or Agent Orange in service.  As this evidence is new and material, the claim of service connection for chronic obstructive pulmonary disease and asbestosis, to include as due to exposure to Agent Orange and asbestos, is reopened.  

With regard to the application to reopen a claim of service connection for posttraumatic stress disorder, additional records received since the November 2004 rating decision include a statement of Dr. Jaffe, dated in June 2007, indicating that he had been treating the Veteran for flashbacks due to posttraumatic stress disorder, and a VA outpatient record dated in November 2008, reflecting a diagnosis of posttraumatic stress disorder.  


Also, the Veteran has submitted additional details regarding his claimed stressor of having escorted deceased sailors killed in a fire aboard an aircraft carrier.  He identified the ship as the USS Oriskany (CVA-34), which had a tragic fire in October 1966.  This evidence is new and material because it relates to the unestablished fact necessary to substantiate that the Veteran appeared to currently have posttraumatic stress disorder and that the condition may be related to a claimed stressor during service, for which he has supplied additional information to enable corroboration by the service department.  As this evidence is new and material, the claim of service connection for posttraumatic stress disorder is reopened.

II.  Higher Ratings for Residuals of a Fracture of the Left Humerus 
and for Residuals of a Fracture of the Left Clavicle

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration.  




Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 





Under Diagnostic Code 5201, when arm motion is limited at the shoulder level, or when arm motion is limited to a point midway between the side and shoulder level, the minor arm is rated 20 percent.  When arm motion is limited to 25 degrees from the side, the minor arm is rated a maximum of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Rating Schedule also provides that a normal range of motion of the shoulder is 0 degrees to 180 degrees on flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus (minor, or non-dominant extremity), a 20 percent rating is warranted for malunion with either moderate or marked deformity, or recurrent dislocation at the scapulohumeral joint either with infrequent episodes and guarding of movement only at the shoulder level or with frequent episodes and guarding of all arm movements.  A 40 percent rating requires fibrous union of the humerus, a 50 percent rating requires nonunion of the humerus (false flail joint), and a 70 percent rating requires loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Under Diagnostic Code 5203, for impairment of the clavicle or scapula (minor, or non-dominant extremity), a 10 percent rating is warranted for malunion or for nonunion without loose movement.  A 20 percent rating requires either nonunion with loose movement or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Analysis - Left Humerus

The Veteran claims that his service-connected left humerus fracture residuals warrant a rating higher than 20 percent, based on the presence of an arthritic condition.  He asserts that X-rays showed there to be a "separation," which causes him a lot of pain, and he feels that his condition is moderately severe due to his pain.  


The evidence shows that the Veteran's service-connected left humerus fracture residuals involve the minor or non-dominant extremity.  The evidence also shows that a 20 percent rating has been in effect for the disability since 1967, and as such it is protected from being reduced.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b).

The Veteran's residuals of a fracture of the left humerus (non-dominant or minor extremity) is currently rated as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5302, which is the criteria for evaluating muscle injuries, specifically injuries to Muscle Group II, or extrinsic muscles of the shoulder girdle (i.e., pectoralis major II, latissimus dorsi and teres major, pectorialis minor, and rhomboid), that functions as follows:  depression of the arm from vertical overhead to hanging at the side, downward rotation of scapula, and forward and backward swing of the arm in concert with Muscle Group III.  A 20 percent rating is warranted for moderate or moderately severe muscle group injury, and a maximum 30 percent rating is warranted for severe muscle group injury.  38 C.F.R. § 4.73, Diagnostic Code 5302.

In the Board's judgment, however, the most appropriate rating criteria applicable to the Veteran's left humerus fracture residuals are contained in 38 C.F.R. § 4.71a, Diagnostic Code 5202, for impairment of the humerus including malunion, dislocation, and nonunion, instead of the criteria contained in Diagnostic Code 5302, which describes muscle injury.  

Even if the criteria of Diagnostic Code 5302 were applied, the VA and private medical evidence of record does not demonstrate that the Veteran's left humerus is manifested by severe muscle impairment for a higher rating of 30 percent.  For example, at the time of a February 2008 VA examination, the examiner found that the Veteran's left humerus fracture was healed without objective residuals.  It was also noted at that time that the circumference of the biceps was 30 cm. bilaterally, thus reflecting the absence of any muscle atrophy.  



It is acknowledged that the Veteran complained of sharp and constant left shoulder pain and stiffness on the VA examination, and that there were clinical findings of shoulder impairment, but those findings were in reference to the left clavicle and shoulder condition and not the humerus condition itself.  

Dr. Reed of Florida Orthopedic Associates indicated in January 2008 that the Veteran had palpable changes of the left mid humeral area, but did not further describe the nature of the changes.  However, he did note that the Veteran had good flexion and extension of the elbow as well as pronation and supination of the left forearm.  Increased symptomatology was noted with regard to the left shoulder joint, but not to the humerus.  

After review of the VA and private medical records in the file, the Board finds that evidence establishes that the residuals of a fracture of the left humerus are properly evaluated as no more than 20 percent disabling and that the disability does not more nearly approximate criteria for the next higher rating of 40 percent, when applying Diagnostic Code 5202 for impairment of the humerus.  

At the time of a February 2008 VA examination, as earlier noted, the diagnoses included healed left humerus fracture without residuals.  A summary of all problems at that time indicated left shoulder pain was present, but the examiner attributed the pain to a service-connected left clavicle condition.  The examiner also noted that X-rays showed a healed left humerus fracture with satisfactory alignment, which is consistent with VA X-rays taken in June 2007 showing the humerus to be unremarkable.  The Veteran's assertions regarding arthritis and a "separation" in regard to his left humerus disability is not borne out by the objective VA records or private medical records that reflect treatment for the left shoulder, although such contentions are to be addressed in relation to his left clavical disability.  





In short, given that fibrous union or nonunion of the left humerus is not shown, the Veteran has not satisfied the criteria for a higher rating under Diagnostic Code 5202.  

The Board has also considered other potentially relevant rating criteria such as that found in Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation; however, while the VA examiner in February 2008 furnished findings of loss of motion of the left shoulder joint, there was no evidence of ankylosis, even when considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating for the residuals of a fracture of the left humerus. 

Analysis - Left Clavicle

The Veteran claims that his service-connected left clavicle fracture residuals warrant a rating higher than 10 percent, based on the presence of an arthritic condition.  He indicated that his examiners had informed him that he had dislocation of the clavicle.  

The evidence shows that the Veteran's service-connected left clavicle fracture residuals involve the minor or non-dominant extremity.  The evidence also shows that a 10 percent rating has been in effect for the disability since 1967, and as such it is protected from being reduced.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b).

After review of the VA and private medical records in the file, the Board finds that evidence demonstrates that the Veteran's residuals of a fracture of the left clavicle satisfy the criteria for a 20 percent rating, and no higher, under applicable criteria, as will be discussed.  



The Veteran's residuals of a fracture of the left clavicle (non-dominant or minor extremity) is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of the clavicle.  In order to meet the criteria for a higher rating, 20 percent, under Code 5203, there must be evidence of either nonunion with loose movement or dislocation of the clavicle.  Despite the Veteran's claims that his physicians have told him that he had dislocation of the clavicle, the objective evidence to include X-rays clearly demonstrate that there was malunion associated with the healed clavicle fracture, but not nonunion or dislocation.  

VA X-rays of the clavicle in June 2007 showed well healed spiral fracture.  At the time of a VA examination in February 2008, X-rays of the left clavicle and shoulder showed normal mineralization, healed mid-shaft clavicle fracture and early narrowing of the acromioclavicular joint with good preservation of the glenohumeral joint and no acute fracture or dislocation.  In the diagnosis, the VA examiner specifically stated that there was a malunited left clavicle fracture.  As such, and without any other medical evidence to the contrary, the Veteran's left clavicle is manifested by malunion, which is assigned a rating of 10 percent under Diagnostic Code 5203.  

Nevertheless, the VA examiner in February 2008 indicated in the diagnosis that the Veteran's left clavicle disability was manifested by early osteoarthritis and loss of range of motion.  As provided under Diagnostic Codes 5003 and 5010, traumatic arthritis that is substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint.  

Upon application of Diagnostic Code 5201, for limitation of motion of the arm, the Board finds that the Veteran's left clavicle fracture residuals meet the criteria for a 20 percent rating, and no higher.  At the time of the VA examination in February 2008, range of motion findings for the left shoulder were noted as follows:  flexion (forward elevation) was to 90 degrees, with pain beginning at 70 degrees; abduction was to 80 degrees, with pain beginning at 40 degrees; and external and internal rotation was to 60 degrees each.  


There was no additional limitation of motion on repetitive use.  Further, the examiner noted that the effect of the Veteran's shoulder disability was evident in his difficulty in combing his hair or any type of overhead reaching or material handling.  

The foregoing findings are equivalent to the criteria for a 20 percent rating, where arm motion is limited at the shoulder level, or where arm motion is limited to a point midway between the side and shoulder level.  There are no other VA or private clinical findings to show with specific degrees of limitation that the Veteran's left shoulder motion was more restricted than on VA examination.  

For example, Dr. Reed of Florida Orthopedic Associates indicated in January 2008 that the Veteran's left shoulder was limited in arc of motion and abduction to approximately 105 to 110 degrees with increased symptomatology on abduction-rotation.  

A higher rating of 30 percent under Code 5201 is not warranted as the evidence does not show that the Veteran's arm motion is limited to 25 degrees from the side.  The clinical findings on the VA examination clearly approximate the criteria for a 20 percent rating, even when considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner took into account such DeLuca factors, noting the extent to which pain affected limitation of motion and whether there was any additional limitation of motion on repetitive use.  In terms of flare-ups, the examiner noted that they were of moderate severity, and that the impact of the flare-ups on limitation of motion or other functional impairment was manifest in the Veteran's difficulty in sleeping on his left side.  This disability picture, in the Board's judgment, does not equate to limitation of motion of the left arm to 25 degrees from the side for a rating higher than 20 percent.  

The Board has also considered other potentially relevant rating criteria such as that found in Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  



The VA examiner in February 2008 furnished findings of loss of motion of the left shoulder joint, and specifically stated that there was no evidence of joint ankylosis.  And there are no other medical records - VA or private - that demonstrate the presence of ankylosis of the left shoulder joint.  

Moreover, the Board has considered the criteria for evaluating muscle injuries under 38 C.F.R. § 4.73, Diagnostic Codes 5301-5304, in light of the February 2008 VA examiner's diagnosis of left clavicle fracture with resultant left shoulder impingement syndrome, as well as other records (VA and private) showing that from 2007 the Veteran has been treated for shoulder pain, minimal acromioclavicular joint separation (as seen by VA X-ray in June 2007), and rotator cuff syndrome with impingement/adhesive capsulitis (as diagnosed by Dr. Reed in January 2008).  Codes 5301-5304 specifically address injuries to Muscle Groups I-IV, pertaining to the extrinsic and intrinsic muscles of the shoulder girdle.  Under the codes, a 20 percent rating is assigned for moderately severe injury for the muscles in each of Muscle Groups I-IV and for severe injury to Muscle Group IV, and a 30 percent rating is assigned for severe injury for the muscles in each of Muscle Groups I-III.  

Application of the foregoing criteria would not result in a rating higher than 20 percent, because severe muscle impairment has not been demonstrated.  As noted by the VA examiner in February 2008, the Veteran's left shoulder is manifested by malalignment, tenderness, painful movement, weakness, and guarding of movement.  Further, the Veteran's biceps circumference was 30 cm. bilaterally, and his grip strength was recorded as 60 lbs. on the right and 40 lbs. on the left.  As for the effects of the disability on daily activities of living, there was a mild effect on grooming; no effect on toileting, dressing, bathing, feeding, and traveling; moderate effect on shopping and chores; and prevention of exercise, sports, and recreation.  These findings, in the Board's judgment, do not equate to severe muscle disability associated with residuals of a left clavicle fracture.  




In any event, the Board finds that the Veteran's service-connected disability is more appropriately evaluated under Diagnostic Code 5201, for limitation of motion of the arm, and under Diagnostic Code 5203, for impairment of the clavicle, which more fully addresses the Veteran's main complaints and symptomatology of pain, limitation of motion, and malunion of the clavicle.  Further, a separate rating under the diagnostic codes for muscle injury would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  In short, the medical evidence demonstrates that evaluation of the main symptom of pain would be evaluated under both Diagnostic Codes 5201, for limitation of motion, and 5301-5304, for injuries to the muscles of the shoulder girdle, and thus overlapping.  Such is prohibited under the regulations. 

In conclusion, the Board finds that the evidence supports the Veteran's claim for a higher rating for the residuals of a fracture of the left clavicle, and that a 20 percent rating, and no higher, under Diagnostic Code 5201 is warranted. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  


If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, comparing the Veteran's disability level and the symptomatology of his left humerus and left clavicle disabilities to the Rating Schedule, the degree of disability as manifested by the complaints of pain and limitation of motion is wholly encompassed by the Rating Schedule.  Therefore, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

As new and material evidence has been presented, the claims of service connection for posttraumatic stress disorder, for chronic obstructive pulmonary disease to include as due to exposure to Agent Orange, for asbestos, and for emphysema to include as due to exposure to Agent Orange and asbestos are reopened, and to this extent only the appeal is granted.

A rating higher than 20 percent for residuals of a fracture of the left humerus is denied.  

A 20 percent rating for residuals of a fracture of the left clavicle is granted, subject to the laws and regulations, governing the award of a monetary benefit. 







REMAND

On the reopened claim of service connection for posttraumatic stress disorder, additional development is needed because the evidence of record is insufficient to decide the claim.  The Veteran has maintained that his stressor in service involved escorting the bodies of sailors, who were killed in a fire aboard the USS Oriskany in October 1966, to Clark Air Base in the Philippines, and ensuring that each of the body bags contained the appropriate identification.  The RO has not undertaken to corroborate the stressor through the Naval Historical Center, National Archives and Records Administration, or the U.S. Army and Joint Services Records Research Center (JSRRC). 

In addition to the diagnosis of posttraumatic stress disorder, the record reflects a long history of treatment for various mental disorders to include alcoholism, depressive disorder, and depression.  The Veteran has been hospitalized numerous times at the VA for psychiatric treatment, beginning in 1967.  On a VA outpatient record dated in May 2007, the diagnoses were generalized anxiety disorder with panic attacks, and bouts of depression.  On that record, a physician indicated that it was well documented that the Veteran had suffered a lengthy period of psychiatric disability, which appeared to be largely related to his military service.  

A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As the claim of service connection for a psychiatric disability other than posttraumatic stress disorder to include depression and generalized anxiety disorder, is raised by the record, additional procedural development is needed. 



On the reopened claim of service connection for a pulmonary disease, including chronic obstructive pulmonary disease, asbestosis, and emphysema, additional development is needed because the evidence of record is insufficient to decide the claim.  

On the claim of service connection for a lumbosacral spine disability to include strain and degenerative disc disease, the Veteran claims that he received medical treatment for his condition during Reserve service and was released from the Reserve for the condition.  He has submitted a copy of a letter from the Department of the Navy, dated in February 1969, indicating that he was physically qualified for retention in the Naval Reserve, but not physically qualified for active duty due to an L5 back condition.  The service treatment records show that the Veteran was seen for complaints of back pain in March 1964, and that in March 1965 he reportedly fell on his back, striking his shoulder and elbow.  Records from Alexian Brothers Hospital in 1968 and 1971 document treatment for low back pain after injuries on the job in February 1968 and July 1971.  The diagnoses included possible herniated nucleus pulposus, probable acute lumbosacral strain, recurrent lumbosacral strain, and low back strain.  The Veteran underwent a discectomy for a prolapsed intervertebral disc in August 1983.  

A VA examiner in February 1994 diagnosed both lumbar osteoarthritis and lumbar disk disease, opining that the history of a fall on his back in service may very well have set up his disk problems but one cannot be for certain. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain documentation from the Department of the Navy or other appropriate service department, pertaining to periods of active service in the Naval Reserve.  





2.  Ensure VCAA compliance on the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder to include depression and generalized anxiety disorder. 

3.  Obtain from the appropriate Federal custodian, including if appropriate the Joint Services Records Research Center (JSRRC), the Naval Historical Center, the Naval History and Heritage Command (NHHC), and the National Archives and Records Administration (NARA), the general ship history, command history, and deck logs, for the USS Bellatrix (AF-62) for the month of October 1966, for the purpose of corroborating the Veteran's alleged stressor while aboard the ship, namely, being tasked with escorting the bodies of sailors, who were killed in a fire aboard the USS Oriskany (CVA-34) in October 1966, to Clark Air Base in the Philippines, and ensuring that each of the body bags contained the appropriate identification, or dog tags.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

4.  Schedule the Veteran for a VA psychiatric examination, including psychological testing for posttraumatic stress disorder, to determine:  







Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has posttraumatic stress disorder related to his claimed stressor of escorting the bodies of sailors, who were killed in a fire aboard the USS Oriskany in October 1966 to Clark Air Base in the Philippines, and ensuring that each of the body bags contained the appropriate identification, or dog tags.  

Also, if the Veteran has some symptoms of posttraumatic stress disorder, but does not meet the DSM-IV criteria for a diagnosis, then the VA examiner is asked to explain why the diagnostic criteria are not met.  

b).  For any diagnosed psychiatric disorder other than posttraumatic stress disorder to include depression and generalized anxiety disorder, if found, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), the psychiatric disorder other than posttraumatic stress disorder is related to the Veteran's period of service from January 1964 to April 1967.

In formulating the opinion, the VA examiner is asked to consider the following:  

The service treatment records do not show any complaint or diagnosis of a psychiatric disorder during active duty from January 1964 to April 1967; 



After service, VA records show that the Veteran was hospitalized numerous times for mental impairments, beginning in May 1967 when he was diagnosed with passive-aggressive personality disorder and severe alcoholism; 

On a Naval Reserve examination in December 1968, the Veteran was noted to be alcoholic and nervous;

VA hospitalization records in July 1996 indicate diagnoses of depressive disorder and posttraumatic stress disorder history; on a VA psychiatric examination in November 1996, the diagnosis was depression (the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder); on a VA outpatient record, dated in May 2007, the diagnoses were generalized anxiety disorder with panic attacks, and bouts of depression since the death of the Veteran's brother, and the physician remarked that it was well documented that the Veteran had suffered a lengthy period of psychiatric disability, which appeared to be largely related to his military service; a statement of Dr. Jaffe, dated in June 2007, indicates that he had been treating the Veteran for flashbacks due to posttraumatic stress disorder; and a VA outpatient record, dated in November 2008, reflects a diagnosis of generalized anxiety disorder and posttraumatic stress disorder. 







If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential causes (if so, identify the other potential causes), when the Veteran's experiences in service are not more likely than any other to cause any current psychiatric disorder and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

5.  Schedule the Veteran for a VA pulmonary examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that any currently diagnosed pulmonary disease is related to an injury, disease, or event in service, to include claimed exposure to asbestos and to Agent Orange. 

In formulating the opinion, the VA examiner is asked to consider the following:  





The service treatment records show treatment for complaints of cough in March 1964 and June 1964, when the Veteran was diagnosed with acute bronchitis, and on physical examinations, his lungs were normal, including at the time of a separation examination in April 1967 and at the time of a Naval Reserve examination in December 1968; 

After service, a private chest X-ray in August 1983 showed the lungs to be clear; a clinical record from Dr. David in September 1996 indicates an assessment of chronic obstructive airway disease with associated asbestosis; other private records dated in 1996 document the Veteran's tobacco abuse, and in January 1996 it was noted that the tobacco abuse accounted for much of the respiratory symptoms; in a December 1997 statement, Dr. Dienst indicated that the Veteran suffered from multiple medical problems including chronic obstructive pulmonary disease, chemical exposures to Agent Orange in Vietnam, and significant asbestos exposure; 

VA chest X-rays in January 1999 indicated nonspecific interstitial lung disease; on an October 2000 independent pulmonary medical evaluation, Dr. Mezey indicated that the Veteran had evidence for pulmonary asbestosis and asbestos-related pleural disease, associated with a history of significant exposure to asbestos; 

Records of Dr. Joseph, dated from 2002 to 2004, indicated that the Veteran was followed for chronic obstructive pulmonary disease; 



Records of Dr. Ahuja, dated in 2003 and 2004, indicated diagnoses of chronic obstructive pulmonary disease, asbestos related pleural plaques on prior chest X-ray, and possible asbestos related interstitial lung disease; private pulmonary function tests in 2003 noted the Veteran's tobacco abuse, chronic obstructive pulmonary disease, and history of asbestos exposure; in a December 2007 statement, Dr. Gilliard diagnosed chronic obstructive pulmonary disease and indicated that X-rays have defined asbestos plaquing emphysematous changes (he also referenced the Veteran's claimed history of exposure to asbestos, Agent Orange, and lead, and stated that the Veteran would require frequent follow up due to his various exposures, all of which could cause a significant lung disease); private chest X-rays in June 2008 indicated that the Veteran had chronic obstructive pulmonary disease and interstitial fibrosis; and private records showed treatment for lung cancer that was initially diagnosed following biopsy in February 2008.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential causes (if so, identify the other potential causes), when the Veteran's experiences in service are not more likely than any other to cause his current pulmonary disorder and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge. 


The Veteran's file must be made available to the VA examiner for review. 

6.  Schedule the Veteran for a VA orthopedic examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current lumbosacral spine disability is related to the documented complaints of back pain or the fall during service.   

The VA examiner is asked to consider the following significant facts of the case.  

The service treatment records show that in March 1964 the Veteran was seen with a complaint of back pain and that in March 1965 he fell on his back.  

After service, records from Alexian Brothers Hospital show that the Veteran was seen a few times in 1968 and in 1971 for treatment of low back pain after injuries on the job, and that the diagnoses included possible herniated nucleus pulposus, probable acute lumbosacral strain, recurrent lumbosacral strain, and low back strain.  

Service personnel records in February 1969 and April 1969 indicate that he was not physically qualified for active duty due to L5 spasm or for retention in the Naval Reserve by reason of an unstable back.  


Private records in August 1983 show that the Veteran underwent a discectomy for a prolapsed intervertebral disc.  A VA examiner in February 1994 diagnosed lumbar osteoarthritis and lumbar disk disease, opining that the history of a fall on his back in service may very well have set up his disk problems but one cannot be for certain of this.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, (if so, identify the other potential causes), when the events in service are not more likely than any other to cause the Veteran's current back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.

The Veteran's file must be made available to the VA examiner for review. 

7.  After the development requested above has been completed, adjudicate the claims of service connection for a psychiatric disorder to include posttraumatic stress disorder; service connection for a pulmonary disease to include chronic obstructive pulmonary disease, asbestosis, and emphysema; and service connection for lumbosacral strain.  


If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


